Name: Commission Implementing Regulation (EU) 2015/2390 of 17 December 2015 establishing the allocation coefficient to be applied to the quantities covered by the applications for import rights lodged from 1 to 7 December 2015 under the tariff quotas opened by Implementing Regulation (EU) 2015/2078 for poultrymeat originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: animal product;  international trade;  Europe;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 18.12.2015 EN Official Journal of the European Union L 332/122 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2390 of 17 December 2015 establishing the allocation coefficient to be applied to the quantities covered by the applications for import rights lodged from 1 to 7 December 2015 under the tariff quotas opened by Implementing Regulation (EU) 2015/2078 for poultrymeat originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/2078 (2) opened annual tariff quotas for imports of poultrymeat products originating in Ukraine. (2) For the quota with order number 09.4273, the quantities covered by the applications for import licences lodged from 1 to 7 December 2015 for the subperiod from 1 January to 31 March 2016 exceed those available. The extent to which import rights may be allocated should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, calculated in accordance with Article 6(3) in conjunction with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) In order to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by the applications for import rights lodged under Implementing Regulation (EU) 2015/2078 for the subperiod from 1 January to 31 March 2016 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/2078 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for poultrymeat originating in Ukraine (OJ L 302, 19.11.2015, p. 63). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX Order No Allocation coefficient  applications lodged for the subperiod from 1 January to 31 March 2016 (%) 09.4273 2,579121 09.4274 